DALLAS, Circuit Judge.
There are 11 reasons assigned in support of this demurrer; and there are grounds upon which, perhaps, the demurrer should be sustained, other than that which, being alone sufficient to require that the bill should be dismissed, will alone be considered. The third prayer of the bill is for an injunction to restrain proceedings in a suit at law in a court of common pleas of the state of Pennsylvania. There are other prayers; but they, and the matters upon which they are founded, are necessarily involved *210with the third prayer. It embodies the main object of the suit, which is to prevent an adjudication in the state court prior to the conclusion of this suit in this court. In complainant’s brief it is said: “The complainant requires a writ of injunction against both defendants, in order to maintain the status quo until the rights of the parties are determined, only obtainable in equity.” As said in Hitchcock v. Galveston, infra, “Without this, all else is of no account. Any other remedy would' be unavailing.” Such an injunction is, however, expressly forbidden by Rev. St. § 720. Haines v. Carpenter, 91 U. S. 256; Hitchcock v. Galveston, 96 U. S. 341. As the purpose of this suit could be attained only by the doing of that by this court which the law has distinctly provided that it shall not do, the bill is dismissed.